           CASE 0:17-cv-03058-SRN-HB Doc. 279 Filed 12/10/20 Page 1 of 1

Brock Fredin
Phone: (612) 424-5512 ! E-Mail: brockfredinlegal@icloud.com


                                                                   Date: December 10, 2020
BY ECF

Susan Richard Nelson!
United States District Court!
316 Robert St N
Saint Paul, MN 55101

         Re:      Fredin v. Miller et al., Case No. 18-CV-466-SRN
                  Fredin v. Middlecamp, Case No. 17-CV-3058-SRN
                  Fredin v. Kreil, Case No. 20-CV-01928-SRN

Dear Judge Nelson:

I am writing to request additional time to file my show cause response. Specifically, I am
requesting until Friday December 11 at 11:59PM.

I need additional time given that Mr. Breyer filed a coordinated pile-on show cause motion
yesterday in concert with Robins Kaplan, LLP and Ms. Lockner.

Thank You for Your continued courtesies and attention to this matter.




                                                              Respectfully submitted,




                                                              s/ Brock Fredin
                                                              Brock Fredin
cc:      Karl Johann Breyer (by ECF)
cc:      Anne M. Lockner (by ECF)
